DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10th, 2022 has been entered.
Response to Amendment
	The amendment filed March 10th, 2022 has been entered. Claim 1 has been amended. Claims 1-10 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Israelson et al. (US 3454913) in view of Miyata (US 3389794). 
Regarding claim 1, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) comprising: 
(a) a first plurality of magnetic rings (see Fig. 4 Modified), each of such magnetic rings having radially inner and radially outer ends (Fig. 4 radially inner end of #112 and radially outer end of #112), said each magnetic ring having annular north and south poles respectively positioned at its radially outer (Fig. 4 #N) and radially inner ends (Col. 4 lines 9-13); and 
(b) a second plurality of magnetic rings (see Fig. 4 Modified), each of such magnetic rings having radially inner and radially outer ends (Fig. 4 Modified radially inner end and radially outer end of the second plurality of magnetic rings), said each magnetic ring having north and south poles respectively positioned at its radially inner (Col. 4 lines 13-26) and radially outer ends (Fig. 4 #S); wherein the first and second pluralities of magnetic rings are stacked in an alternating series (see Fig. 4 Modified) along a rotation axis (Fig. 4 #111), wherein each magnetic ring among the first and second pluralities of magnetic rings has polar axes which extend radially (Col. 4 lines 26-28). 

    PNG
    media_image1.png
    266
    320
    media_image1.png
    Greyscale

Figure 4 Modified
Israelson et al. (US 3454913) lacks teaching the first and second plurality of magnetic rings being annular. 
Miyata (US 3389794) teaches a magnetic separating conveyor output roll (Col. 1 lines 10-19) comprising a plurality of magnetic rings (Fig. 1  #17 “arrays”), each of such magnetic rings being annular (Col. 2 lines 43-47). Miyata states that that this arrangement creates a strong concentrated area of magnetic flux at the periphery of the drum between two north poles or two south poles, and since the magnets are thin, the areas of strong flux will attract any magnetic material in the field of influence (Col. 3 lines 31-38). Therefore, Miyata provides strong areas of magnetic flux around the entire periphery of the drum, thus providing a higher degree of magnetic separating than a system which provides less areas of strong magnetic flux. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Israelson et al. (US 3454913) to include a first and second plurality of annular magnetic rings as taught by Miyata (US 3389794) in order to provide a higher degree of magnetic separation. 
Regarding claim 2, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) wherein each magnetic ring's radial cross section is rectangular (Fig. 4 #112). 
Regarding claim 3, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) wherein each magnetic ring (Fig. 4 #112) is segmented by a circumferential array of radially extending seams (see Fig. 3 Modified). 

    PNG
    media_image2.png
    272
    258
    media_image2.png
    Greyscale

Figure 3 Modified
Israelson et al. (US 3454913) lacks teaching how the elements are connected in the magnetic separating conveyor output roll, and specifically lacks teaching a first plurality of adhesive bonds, each such bond residing at one of said seams.
Miyata (US 3389794) teaches a magnetic separating conveyor output roll wherein each magnetic ring (Fig. 2 #17) is segmented by a circumferential array of radially extending seams (Fig. 2 #21), and further comprising a first plurality of adhesive bonds, each such bond residing at one of said seams (Col. 2 lines 49-51). Miyata states that the magnets are united through a suitable cement such as epoxy resin glue (Col. 2 lines 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israelson et al. (US 3454913) to include a first plurality of adhesive bonds residing at seams as taught by Miyata (US 3389794) in order to securely unite magnets throughout a ring without impacting the magnetic fields. 
Regarding claim 4, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14), wherein the magnetic rings (see Fig. 4 Modified) among each adjacent pair of the magnetic rings (Fig. 4 #112) are spaced away from each other (Fig. 4 #112 spaced away by gap formed by #115). 
Claims 5-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Israelson et al. (US 3454913) in view of Miyata (US 3389794) and further in view of Jung (US 4882043). 
Regarding claim 5, Israelson et al. (US 3454913) lacks teaching a magnetic separating conveyor output roll comprising a plurality of non-magnetic spacers, each such spacer being positioned between a pair of the magnetic rings.
Jung (US 4882043) teaches a magnetic separating conveyor output roll (Col. 1 lines 7-13) comprising a plurality of non-magnetic spacers (Col. 4 lines 17-19), each such spacer (Fig. 1 #14) being positioned between a pair of the magnetic rings (Fig. 1, gaps between magnetic disks #12). Jung states that the spacers are of the types conventionally used in a roll type magnetic separator (Col. 4 lines 23-25). Jung also states that the highest magnetic field was experienced across the spacer (Col. 4 lines 33-37) and therefore, the feed of the materials was controlled to maximize the exposure to a magnetic field and increase the degree of separation (Col. 4 lines 38-43; 55-57). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Israelson et al. (US 3454913) to include the non-magnetic spacers positioned between a pair of the magnetic rings as taught by Jung (US 4882043) in order to provide a location where materials would be exposed to a maximized magnetic field, resulting in a higher degree of separation. 
Regarding claim 6, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) further comprising an armaturing substrate (Col. 4 lines 6-10), said substrate radially inwardly underlying the magnetic rings' radially inner ends (Fig. 2 #110).
Regarding claim 7, Israelson et al. (US 3454913) lacks teaching a magnetic separating conveyor output roll comprising a second plurality of adhesive bonds, each such bond joining one of the magnetic rings with one of the non-magnetic spacers. 
As mentioned regarding claim 5, Jung (US 4882043) teaches a magnetic separating conveyor output roll (Col. 1 lines 7-13) comprising a plurality of non-magnetic spacers (Col. 4 lines 17-19), each such spacer (Fig. 1 #14) being positioned between a pair of the magnetic rings (Fig. 1, gaps between magnetic disks #12).
As mentioned regarding claim 3, Miyata (US 3389794) teaches a magnetic separating conveyor output roll comprising a first plurality of adhesive bonds, each such bond residing at one of said seams (Col. 2 lines 49-51). Miyata (US 3389794) also teaches a magnetic separating conveyor output roll comprising a second plurality of adhesive bonds (Col. 3 lines 5-9), joining the magnetic rings (Fig. 2 #17) with elements placed between each magnetic ring (Fig. 1 #30). Miyata states that the elements are united through a suitable adhesive such as epoxy resin glue (Col. 3 lines 49-51).
Had the modification been made to include the magnetic transparent spacers as taught by Jung (US 4882043), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Israelson et al. (US 3454913) to include a second plurality of adhesive bonds as taught by Miyata (US 3389794) in order to securely unite the magnetic rings with non-magnetic spacers without impacting the magnetic fields. 
Regarding claim 8, Israelson et al. (US 3454913) lacks teaching a magnetic separating conveyor output roll wherein each non-magnetic spacer comprises a non-magnetic ring. 
Jung (US 4882043) teaches a magnetic separating conveyor output roll (Col. 1 lines 7-13) wherein each non-magnetic spacer (Fig. 1 #14) comprises a non-magnetic ring (Abstract lines 3-7).
As mentioned regarding claim 5, Jung states that the spacers are of the types conventionally used in a roll type magnetic separator (Col. 4 lines 23-25). Jung also states that the highest magnetic field was experienced across the spacer due to the spacer’s magnetic properties (Col. 4 lines 33-37) and therefore, the feed of the materials could be controlled to maximize the exposure to a magnetic field and increase the degree of separation (Col. 4 lines 38-43; 55-57). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Israelson et al. (US 3454913) to include the non-magnetic spacers comprising a non-magnetic ring as taught by Jung (US 4882043) in order to provide a location where materials would be exposed to a maximized magnetic field, resulting in a higher degree of separation.
Regarding claim 9, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) wherein the armaturing substrate is composed of iron or mild steel (Col. 2 lines 54-58). 
Regarding claim 10, Israelson et al. (US 3454913) lacks teaching a magnetic separating conveyor output roll wherein each non-magnetic spacer is composed of aluminum. 
Jung (US 4882043) teaches a magnetic separating conveyor output roll (Col. 1 lines 7-13) wherein each non-magnetic spacer is composed of non-magnetic sheet metal having a high magnetic permeability (Abstract lines 3-7; Col. 4 lines 17-19). Jung does not explicitly state that this material is aluminum however, it is well known in the art that aluminum is a non-magnetic metal with a high magnetic permeability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Israelson et al. (US 3454913) to include a non-magnetic spacer made of aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments, filed March 10th, 2022, with respect to the rejection(s) of claim(s) 1 under Israelson et al. (US 3454913) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyata (US 3389794). 
Applicant's arguments filed March 10th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicants argument that Israelson et al. (US 3454913) has a spoke configuration which provides a function of producing strong diagonal criss-cross magnetic fields, the examiner would like to clarify that Israelson et al. states that “A further advantage of this polarity arrangement is that strong diagonal criss-cross magnetic fields exist between the diagonal north and south poles. This is important because it provides strong magnetic fields in a criss-cross configuration in addition to the main fields” (Col. 2 lines 43-47), wherein the “polarity arrangement” is in reference to the “repelling magnets” placed between each ring of magnets (Col. 2 lines 35-42), and this “criss-cross magnetic field” is in addition to the “main fields” which are the fields resulting from the magnetic rings. Therefore, the configuration of the repelling magnets may create these “criss-cross” magnetic fields, but these repelling magnets may be placed as needed to “direct leakage flux into working areas resulting in a stronger magnetic field” (Col. 3 lines 67-71). 
Regarding the Applicant’s argument that Israelson et al. (US 3454913) does not teach the limitations of the amendment in claim 1, wherein each magnetic ring among the first and second pluralities of magnetic rings has polar axes which extend radially, the Examiner would like to clarify that Israelson et al. states that it is an object of the invention to provide magnetic field may be provided in an axial direction or in a radial direction (Col. 3 lines 25-30), and specifically, Israelson et al. provides an embodiment wherein the “horseshoe shaped fields extend in a plurality of radially extending fields extending along the direction of the axis of the pully” (Col. 4 lines 26-28). Therefore, each magnetic ring as taught by Israelson et al. has polar axes which extend radially. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653